Citation Nr: 1507569	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  03-05 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of second- and third-degree burn scars of the face and neck, currently evaluated as 80 percent disabling.

2.  Entitlement to an increased rating for residuals of second- and third-degree burn scars of the left upper extremity, with contracture and loss of extension of the left elbow, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for residuals of second-degree burn scars of the right upper extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of second- and third-degree burn scars of the back and posterior trunk, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for second- degree burn scars of the central buttocks, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for residuals of scars from skin graft donor sites in the thighs, chest, abdomen, with keloid, currently evaluated as 10 percent disabling.

7.  Entitlement to a compensable rating for residuals of second-degree burn scars of the left buttocks.

8.  Entitlement to an increased rating for severe loss of mobility of the left upper extremity to include the shoulder, elbow, use of hands, and dexterity associated with second- and third-degree burn scars of the left upper extremity, with contracture and loss of extension of the left elbow, currently evaluated as 70 percent disabling.

9.  Entitlement to an increased rating for keloid formation on the neck and loss of mobility of the cervical spine associated with residuals of second- and third-degree burn scars of the face and neck, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased rating for lagophthalmos secondary to severe scarring in each eye associated with residuals of second- and third-degree burn scars of the face and neck, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to May 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The Board notes that in February 2012, the Veteran perfected an appeal with regards to a March 2010 rating decision that denied claims of entitlement to earlier effective dates for multiple disabilities; service connection for a seizure disorder, chronic sleep disturbance, hearing loss, tinnitus, chronic pain, and a depressive disorder; and a claim for entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status.  However, these issues have not been certified for appellate consideration.  Accordingly, they are not properly before the Board at this time.  As the Veteran requested that he be scheduled for a hearing before the Board with respect to these issues, the claims are referred to the RO for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Acting Veterans Law Judge who conducted a Travel Board hearing in this case in March 2005 is no longer employed at the Board.  The law requires that the Veterans Law Judge that conducted the Board hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  Thus, the Veteran was given the opportunity to request another Board hearing.  In August 2014, the Veteran's representative relayed that the Veteran wished to testify before the Board at another Travel Board hearing.  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, a remand is required in this case.  

Accordingly, the case is remanded for the following action:

Schedule the Veteran for the requested Travel Board hearing at the RO.   

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

